 1
 2
 3
 4
 5
 6
 7                                     UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9
10    KYLE JOHNSON, individually and on                       No. 2:16-cv-01148-MCE-CKD
      behalf of all others similarly situated,
11
                             Plaintiff,
12                                                            ORDER
                  v.
13
      PLURALSIGHT, LLC; and DOES 1-10,
14    inclusive,
15                           Defendants.
16

17            On May 17, 2016, Plaintiff Kyle Johnson (“Plaintiff”) filed this putative class action

18   against Pluralsight, LLC (“Defendant” or “Pluralsight”) alleging two claims for relief: (1) a

19   violation of California’s Automatic Purchase Renewals Statute (“CAPRS”), codified at

20   California Business and Professions Code §§ 17600–176061; and (2) a violation of

21   California’s Unfair Competition Law (“UCL”), §§ 17200–17204. According to Plaintiff,

22   when he purchased a subscription for Defendant’s online technology training and related

23   products/services, he was not advised of the applicable automatic renewal and/or

24   continuous service terms, and further was not advised of Defendant’s cancellation

25   policies. This Court’s jurisdiction was predicated on diversity of citizenship pursuant to

26   28 U.S.C. § 1332.

27
              1
                  All further statutory references shall be to the Business and Professions Code, unless otherwise
28   noted.
                                                              1
 1           Now before the Court are two motions. First, Pluralsight has filed a Motion for
 2   Involuntary Dismissal for Failure to Prosecute (ECF No. 25) pursuant to Federal Rule of
 3   Civil Procedure 41(b).2 Defendant claims that Plaintiff’s inaction in moving this case
 4   forward following its remand from the Ninth Circuit merits the drastic sanction of
 5   dismissal. Second, because Plaintiff claims his inaction was due to a mistaken
 6   assumption that the Court would sua sponte issue a new Scheduling Order following
 7   remand, Plaintiff moves for an amended Scheduling Order under which adjudication of
 8   this case can proceed. For the reasons set forth below, Pluralsight’s Motion to Dismiss
 9   is DENIED, and Plaintiff’s request for a new Scheduling Order will be GRANTED.3
10
11                                               BACKGROUND
12
13           Pluralsight sells access to online training videos designed to facilitate learning for
14   IT professionals and software developers. Its videos are offered via a monthly or annual
15   fee-based subscription to the website www.pluralsight.com, where subscribers stream
16   the videos. Pl.’s Compl. ¶ 18, ECF No. 1. Under the terms of a 10-day “free trial”

17   period, a potential purchaser may access up to 1,000 minutes of the online videos
18   without being charged a fee. Unless cancelled within the 10-day trial period, Pluralsight
19   converts the free trial into a paid subscription, and automatically renews the subscription

20   at the end of each subscription period (the “Automatic Renewal Program”).
21           Plaintiff claims he purchased a Pluralsight subscription in California. Pl.’s Compl.
22   ¶ 7. He further alleges that, after subscribing, Defendant emailed him an
23   acknowledgement of his purchase. Pl.’s Compl., ¶¶ 7, 19. Plaintiff claims, however, that
24   Defendant did not provide the Automatic Renewal Program’s offer terms, cancellation
25   ///
26           2
               All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
     otherwise noted.
27
             3
               Because oral argument was not of material assistance, the Court ordered this matter submitted
28   on the briefs. E.D. Cal. Local Rule 78-230(h).
                                                            2
 1   policy, or information on how to unsubscribe before additional payments were collected.
 2   Id. at ¶ 19.
 3          Plaintiff filed his Complaint on May 27, 2016, seeking to represent a class of all
 4   California consumers who purchased subscriptions for any products from Pluralsight. Id.
 5   at ¶ 1. He alleged the Pluralsight’s shortcomings as delineated above violated both
 6   CAPRS and California’s UCL.
 7          The Court issued its Initial Pretrial Scheduling Order (“PTSO”) the same day this
 8   lawsuit was filed. Under the terms of the PTSO, the parties were given 365 days to
 9   complete initial discovery, with additional deadlines being calculated from the close of
10   discovery.
11          Pluralsight responded to Plaintiff’s Complaint by filing a Motion to Dismiss for
12   failure to state a claim upon which relief could be granted, in accordance with
13   Rule 12(b)(6), on June 22, 2016. The basis for that Motion was two-fold. According to
14   Pluralsight, Plaintiff’s first cause of action could not be maintained because no direct
15   cause of action was accorded under CAPRS, and the second cause of action failed
16   because Plaintiff failed to plead any injury cognizable under the UCL.

17          By Memorandum and Order filed February 16, 2017, this Court granted
18   Pluralsight’s Motion as to both causes of action but permitted Plaintiff to amend his
19   Complaint in order to state a viable UCL claim. Rather than doing so, Plaintiff allowed

20   judgment to be entered in Pluralsight’s favor and then proceeded to appeal this Court’s
21   ruling to the Ninth Circuit. By a Memorandum dated March 29, 2018, the Ninth Circuit
22   affirmed dismissal as to the first cause of action on grounds that CAPRS does not create
23   an independent cause of action, but reversed and remanded the Court’s dismissal of the
24   second cause of action on grounds that Plaintiff could in fact pursue a UCL claim. ECF
25   No. 22. The mandate was issued to this Court on April 20, 2018 (ECF No. 23), and
26   Pluralsight thereafter filed its answer to the operative complaint on May 18, 2018.
27          On November 30, 2018, after nothing further had occurred for more than six
28   months, Pluralsight filed the Motion to Dismiss now before the Court, arguing that
                                                   3
 1   Plaintiff’s inaction during that period justifies dismissal. Plaintiff’s counsel, for his part,
 2   argues that because all dates in the initial PTSO had long since passed by the time the
 3   matter was remanded back for further disposition, he believed the Court itself would
 4   issue a new PTSO governing the further conduct of this litigation. According to Plaintiff,
 5   he believed he could be subject to sanctions if he proceeded forward with discovery
 6   absent an additional PTSO permitting him to do so. See ECF No. 27, 1:18-22.
 7   Moreover, Plaintiff’s counsel claims he thought his partners were negotiating a
 8   settlement of the case in any event. Decl. of Scott J. Ferrell Decl., ECF No. 30-1, ¶ 2.
 9           In addition to opposing Pluralsight’s Motion to Dismiss under Rule 41(b), Plaintiff
10   has also filed his own motion seeking a further scheduling order from the Court.
11   Pluralsight does not oppose that Motion provided the matter is not dismissed, but does
12   ask that a bifurcated discovery schedule be adopted by the Court as previously agreed
13   by the parties.
14
15                                                 STANDARD
16

17           A.      Dismissal under Rule 41(b)
18           Under Rule 41(b), “[if] the plaintiff fails to prosecute or to comply with these rules
19   or a court order, a defendant may move to dismiss the action or any claim against it.”

20   Rule 41(b) requires that plaintiffs prosecute their claims with “reasonable diligence” to
21   avoid dismissal. Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th Cir. 1976).4 “A
22   Rule 41(b) dismissal ‘must be supported by a showing of unreasonable delay.’”
23   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v
24   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). “[O]nly unreasonable delay will support a
25   dismissal for lack of prosecution.” Nealey v. Transportacion Maritima Mexicana, S.A.,
26   662 F.2d 1275, 1280 (9th Cir. 1980) (emphasis added). “The pertinent question. . . is
27
             4
                Similarly. E.D. Local Rule 280(a) requires that counsel “shall proceed with reasonable diligence
28   to take all steps necessary to bring an action to issue and readiness for pretrial conference and trial.”
                                                           4
 1   not simply whether there has been any, but rather whether there has been sufficient
 2   delay or prejudice to justify a dismissal of the plaintiff’s case.” Id. (emphasis added).
 3   Moreover, to the extent that delay has been occasioned by “what appears to be a good
 4   faith error rather than any willful failure to prosecute”, dismissal for delay in prosecution
 5   is not indicated. Cox v. County of Yuba, No. 2:09-cv-01894-MCE-JFM, 2011 WL 590733
 6   at * 5 (E.D. Cal. Feb. 10, 2011).
 7          Carefully circumscribing the propriety of dismissal in the face of dismissal is
 8   necessary since dismissal under Rule 41(b) has been deemed “so harsh a penalty it
 9   should be imposed as a sanction only in extreme circumstances.” Lal v. California,
10   610 F.3d 518, 525 (9th Cir. 2010) (quoting Dahl v. City of Huntington Beach, 84 F.3d
11   363, 366 (9th Cir. 1996)). In determining whether to dismiss a claim for failure to
12   prosecute in particular, a court must consider: “(1) the public’s interest in expeditious
13   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice
14   to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
15   public policy favoring disposition of cases on their merits.” Pagtalunana v. Galaza, 291
16   F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Benzelet, 963 F.3d 1258, 1260-61 (9th Cir.

17   1992)). The burden of establishing the propriety of dismissal upon consideration of
18   these factors rests with the defendant. Williams v. Grant County, 2017 WL 1334726
19   at * 3 (D. Or. 2017). Whether to dismiss an action under Rule 41(b) is a matter soundly

20   within the Court’s discretion. See Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984).
21          B.     Amendment to Scheduling Order
22          The court’s scheduling order “controls the subsequent course of the action”
23   unless modified by the Court. Fed. R. Civ. P. 16(e). Orders entered before the final
24   pretrial conference may be modified upon a showing of “good cause.” Johnson v.
25   Mammoth Recreations, 975 F.2d 604, 608 (9th Cir. 1992)
26          Rule 16(b)’s “good cause” standard primarily considers the diligence of the party
27   seeking the amendment. Johnson, 975 F.2d at 609. Although the existence or degree
28   of prejudice to the party opposing the modification might supply additional reasons to
                                                    5
 1   deny a motion, the focus of the inquiry is upon the moving party’s reasons for seeking
 2   modification. Id. (citing Gestetner Corp. v. Case Equip. Co., 108 F.R.D. 138, 141
 3   (D. Me. 1985)). If the moving party was not diligent, the Court’s inquiry should end. Id.
 4
 5                                                 ANALYSIS
 6
 7          As indicated above, Plaintiff’s counsel states that he expected the Court to sua
 8   sponte issue a new scheduling order once this matter was remanded for further
 9   proceedings, since the dates established by the initial PTSO had already expired.
10   According to counsel, he believed that moving forward with discovery absent such an
11   order would have amounted to sanctionable conduct. Counsel further states that he also
12   believed his partners were negotiating a potential settlement with Pluralsight during the
13   period between remand and the time Pluralsight filed the instant Motion to Dismiss.
14          Pluralsight, for its part, counters that there was no communication whatsoever
15   with Plaintiff between the time mandate from the Ninth Circuit was issued, and the time
16   Pluralsight filed its request for dismissal - - a period of more than seven months.

17   Pluralsight urges the Court to dismiss Plaintiff’s lawsuit given that delay.
18          Involuntary dismissal for failure to prosecute is nonetheless, as the preceding
19   section makes clear, a harsh penalty that should be imposed only in the most extreme of

20   circumstances. Lal v. California, 610 F.3d at 525. Analysis of the Pagtalunan factors5
21   typically assessed in determining whether dismissal is warranted does not point to
22   dismissal in this instance. First, it is well established that public policy favors disposition
23   of cases on their merits, and dismissing the present case on procedural grounds at this
24   juncture runs afoul of that interest. Second, there is no suggestion whatsoever that less
25   drastic alternatives to dismissal have been even considered. Third, while the public’s
26   interest in the expeditious resolution of litigation and the court’s need to manage its
27   docket points towards the importance of timeliness in moving cases forward, the seven-
28          5
                See Pagtalunana v. Galaza, 291 F.3d at 642.
                                                         6
 1   month delay here is not extreme, particularly given the highly-impacted caseload of this
 2   Court, where civil cases frequently must wait at least three years before the Court’s
 3   schedule can accommodate a trial.
 4           The last, and perhaps most significant, factor in determining whether a delay in
 5   prosecution merits dismissal is the risk of prejudice to the defense. See id. As a
 6   preliminary matter, the Court must note that the defense admittedly did nothing to move
 7   this case forward between May 19, 2018 and November 29, 2018, either. There is no
 8   indication, for example, that the defense made any attempt to contact Plaintiff, or that the
 9   defense did anything to file mandatory Rule 26 disclosures once the case was remanded
10   back to this Court and again became active.6 Significantly, while the defense cites the
11   Eastern District Local Rule 280(a) as requiring Plaintiff to diligently proceed towards
12   bringing an action to trial, by its terms that Rule applies to all counsel, and not just to
13   Plaintiff. According to Plaintiff, the defense simply waited for seven months and then
14   moved for dismissal without making any effort to itself move this case forward. That
15   inaction would appear to itself militate against any significant prejudice on Pluralsight’s
16   part.

17           Even more importantly, however, in arguing that it has been prejudiced by the
18   subject delay, Pluralsight simply claims that it “is being prejudiced by continuing to have
19   this lawsuit pending against it….” Reply, 9:13-14. Therefore, Pluralsight advocates a

20   presumption of prejudice simply because of the pendency of this lawsuit. In the context
21   of a dismissal for failure to prosecute, however, case law is clear the mere pendency of a
22   lawsuit is not itself sufficiently prejudicial to warrant dismissal. Yourish v. California
23   Amplifier, 191 F.3d 983, 991 (9th Cir. 1999). Instead, a party ordinarily suffers sufficient
24   prejudice to warrant case-dispositive sanctions only where the plaintiff’s actions “impair
25   the defendant’s ability to go to trial or threaten to interfere with the rightful decision of the
26   case.” See In re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d
27
             6
              Instead, Pluralsight admits that it waited until December 27, 2018, nearly a month after filing its
28   Motion to Dismiss, to serve its initial Rule 26 disclosures on Plaintiff. See Def.’s Opp., ECF No. 32:4:15.
                                                            7
 1   1217, 1227 (9th Cir. 2006).
 2          A presumption of prejudice, as advocated by Pluralsight, arises only from an
 3   “unexplained” failure to prosecute. See Gray v. Romero, No. 1:13-cv-01473-DAD-
 4   GSA.PC, 2017 WL 3383116 at * 3 (E.D. Cal. Aug 7, 2017) (citing Hernandez v. City of
 5   El Monte, 138 F.3d 393-400-01 (9th Cir. 1998); see also Nealey v. Transportacion
 6   Maritima Mexica, S.A., 662 F.2d at 1280 (delay alone does not create a presumption of
 7   prejudice unless plaintiff presents no showing of reasonableness). Instead, “[i]f a plaintiff
 8   has come forth with an excuse for delay that is anything but patently frivolous, the
 9   burden of proof shifts to the defendant to show at least some actual prejudice.” McElroy
10   ex rel. McElroy v. Tracy Unified School Dist., No. 2:07-cv-00086-MCE-EFB, 2008 WL
11   4754831 at * 6 (E.D. Cal. Oct. 29, 2008).
12          Here, as indicated above Plaintiff argues that it expected the Court to sua sponte
13   issue a new scheduling order once the case was remanded. Although Plaintiff
14   admittedly did not file a motion seeking the issuance of a new scheduling order, the
15   Court cannot say that its position in this regard was utterly without merit. Additionally,
16   counsel’s claim that he mistakenly believed that his partners were negotiating a

17   settlement of this matter is not per se implausible. This shifts the burden back to
18   Pluralsight to show actual prejudice, and it has not done so. Aside from vague and
19   unsubstantiated allegations that memories have faded and documents may be harder to

20   find, no specific instances of prejudice have been identified. Consequently, since the
21   requisite prejudice has not been identified and because the other factors to be
22   considered in justifying dismissal under Rule 41(b) also do not weigh in favor of a
23   terminating sanction either, Pluralsight’s Motion to Dismiss necessarily fails.
24          Inasmuch as the Court declines to dismiss the matter, it next turns to Plaintiff’s
25   request that the PTSO be modified. Having found dismissal to be improper on grounds
26   that the subject delay was reasonable under the circumstances, an operative PTSO is
27   obviously necessary in order to move the case forward. While even Pluralsight
28   concedes that point, it advocates bifurcating discovery in pre- and post-certification
                                                    8
 1   phases since this matter is being litigated as a class action, and because proceeding
 2   without bifurcation runs the risk of conducting certain discovery that may ultimately be
 3   unnecessary. Indeed, Pluralsight points to the fact that the parties submitted a Joint
 4   Status Report on September 3, 2016 (ECF No. 10) in which both sides agreed that
 5   phased discovery was appropriate given the circumstances of this case. Plaintiff
 6   opposes that request, arguing that the fact that the Court did not issue an amended
 7   PTSO upon receipt of said Joint Status Report amounts to a tantamount rejection of its
 8   proposal for bifurcated discovery.
 9          Plaintiff’s argument is misplaced. Neither party moved to amend the PTSO as
10   they should have done, and absent an affirmative request in that regard the issue was
11   not squarely before the Court. Consequently, the Court has not yet taken any position
12   on the merits of phased discovery and given the nature of this action, and the parties’
13   previous stipulation that such discovery was proper, it believes that Pluralsight’s
14   proposed PTSO with its phased discovery approach is sensible. In addition, the Court
15   rejects any notion, as suggested by Plaintiff, that the facts of this matter dictate that only
16   Plaintiff should be permitted discovery due to Pluralsight’s alleged recalcitrance in doing

17   nothing after remand besides waiting for enough time to transpire to justify moving to
18   dismiss. Both sides bear some responsibility for the subject delay in this matter, and any
19   discovery here must be reciprocal.

20   ////
21   ////
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                                    9
 1                                       CONCLUSION
 2
 3         For all the foregoing reasons, Defendant Pluralsight’s Motion for Involuntary

 4   Dismissal (ECF No. 25) is DENIED. Plaintiff’s Motion to Amend Initial Scheduling Order

 5   (ECF No. 27) is GRANTED. An amended PTSO will issue separately.

 6         IT IS SO ORDERED.

 7   Dated: May 20, 2019

 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                10
